Citation Nr: 1612845	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the right foot with secondary kidney condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claim for compensation under 38 U.S.C.A. § 1151.

It appears that VA treatment records dating from 2002 to March 31, 2013 and April 30, 2013 to July 23, 2013 are outstanding.  Significantly, it is during that period that the Veteran underwent multiple hospital admissions and ultimately amputation of first his right toe and then right foot, which he asserts was the result of VA negligence or carelessness.  Although it appears that those records were reviewed by a March 2014 VA examiner, they do not appear in the Veteran's virtual claims file.  As such, remand is necessary to obtain and associate VA treatment records as identified above, and any other relevant outstanding VA treatment records.  See 38 C.F.R. § 3.159 (2015).  Following receipt of such records, the RO should complete any and all necessary development indicated.


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all relevant outstanding VA treatment records, to specifically include records of treatment dating from 2002 to March 31, 2013 and April 30, 2013 to July 23, 2013.  In particular, the following should be obtained:  treatment from podiatry (Dr. Carroll) beginning in December 2008; records pertaining to a right foot ulcer on December 12, 2012; records pertaining to an ulcer on March 25, 2013; records pertaining to amputation of his toes at the hospital surgical service from May 15, 2013 to May 22, 2013; records of remittance on May 24, 2013; and records pertaining to his right foot amputation on May 29, 2013.

2. Then, after completing any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

